Exhibit 10.1

EXECUTION

PNC BANK, NATIONAL ASSOCIATION

The Tower at PNC Plaza

300 Fifth Avenue

Pittsburgh, PA 15222

December 21, 2018

Black Box Corporation

1000 Park Drive

Lawrence, Pennsylvania 15055

Attention: Chief Financial Officer

 

  RE:

Letter Agreement

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated May 9, 2016 (as
amended, modified, supplemented or restated from time to time, including by that
certain Amendment and Joinder Agreement dated August 9, 2017, that certain
Second Amendment, dated June 29, 2018, and that certain Consent Agreement, dated
as of November 11, 2018 (the “Consent Agreement”) and that certain Letter
Agreement dated November 17, 2018, the “Credit Agreement”), by and among BLACK
BOX CORPORATION, a Delaware corporation (the “Borrower”), each of the Guarantors
party thereto (together with the Borrower, collectively, the “Loan Parties”),
each of the Lenders party thereto (the “Lenders”), and PNC BANK, NATIONAL
ASSOCIATION (“PNC”), in its capacity as administrative agent for the Lenders
under the Credit Agreement (in such capacity, the “Administrative Agent”).
Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Credit Agreement.

The Borrower has entered into that certain Agreement and Plan of Merger, dated
as of November 11, 2018 (as amended from time to time in accordance with the
terms of the Consent Agreement, the “Merger Agreement”), providing for, among
other things, the commencement of a tender offer by Host Merger Sub Inc.
(“Merger Sub”) to purchase any and all of the outstanding shares of Common
Stock, par value $0.001 per share, of the Borrower (“Shares”), at a price of
$1.08 per Share, and, as soon as practicable following the Acceptance Time (as
defined in the Merger Agreement), the merger of Merger Sub with and into the
Borrower in accordance with Delaware General Corporation Law, with the Borrower
as the surviving entity.

The Borrower and the other parties to the Merger Agreement have entered into an
amendment to the Merger Agreement (the “Amendment”), pursuant to which such
parties have agreed to increase the Offer Price (as defined in the Merger
Agreement) by $0.02 to a total Offer Price of $1.10.

Under the terms of the Consent Agreement, any amendment or modification of the
Merger Agreement, without the written consent of the Administrative Agent, in a
manner that is materially adverse to the Administrative Agent or the Lenders,
which includes any amendment or



--------------------------------------------------------------------------------

modification that would result in an increase to the Offer Price as in effect on
November 11, 2018, constitutes a “Consent Termination Event” under the Consent
Agreement. The Borrower and the other Loan Parties have therefore requested that
the Administrative Agent consent to the Amendment, effective as of immediately
prior to the execution and delivery of the Amendment. The Borrower and the other
Loan Parties have further requested that the Administrative Agent modify the
“Termination Date” under the Consent Agreement in accordance with Section 8(c)
thereof.

Accordingly, effective as of immediately prior to the execution and delivery of
the Amendment, but subject to the satisfaction of the following conditions:
(i) the execution of this Letter Agreement by the Administrative Agent and each
of the Loan Parties and (ii) payment for all fees, costs and expenses of the
Administrative Agent, Issuing Lender and Lenders that are required to be
reimbursed under the Credit Agreement and the other Loan Documents within one
(1) Business Day following delivery of an invoice or invoices for services
rendered and costs incurred through the date hereof, the Administrative Agent
and each of the Loan Parties hereby agree as follows:

 

  (a)

Amendment to Merger Agreement. In accordance with Section 1(c)(iv) of the
Consent Agreement, the Administrative Agent hereby consents to the Amendment
(substantially in the form attached hereto as Exhibit A) and the transactions
contemplated thereby (including the modification of the disclosures delivered
under Section 4(d) of the Consent Agreement), and, therefore, no Consent
Termination Event will be deemed to have occurred in connection therewith; and

 

  (b)

Consent Agreement Termination Date. The first sentence of Section 8 of the
Consent Agreement is hereby amended and restated as follows:

“This Consent shall be null and void (except for the provisions of Sections 6
through 9 and 11 through 14) upon the earliest to occur of (a) the institution
by the Borrower of a Relief Proceeding, (b) the occurrence of a Consent
Termination Event that has not been waived in writing by the Administrative
Agent in its sole discretion and (c) January 17, 2019 (unless extended by the
Administrative Agent and the Required Lenders in their sole discretion) (such
earlier date, the “Termination Date”).”

Except as expressly modified by the terms hereof, all of the terms and
conditions of the Consent Agreement, the Credit Agreement and the other Loan
Documents are hereby reaffirmed and shall continue in full force and effect as
therein written.

Please countersign this letter agreement below to evidence the Loan Parties’
acknowledgment and agreement with respect to the foregoing. This letter
agreement may be executed in any number of counterparts and by different parties
hereto on separate counterparts, all of which, when so executed, shall be deemed
an original, but all such counterparts shall constitute one and the same
agreement. Any signature delivered by a party by facsimile or other form of
electronic transmission shall be deemed to be an original signature hereto.



--------------------------------------------------------------------------------

[INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Sincerely, PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent By:  

/s/ Christopher B. Gribble

Name:   Christopher B. Gribble Title:   Senior Vice President

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

Agreed to and accepted by the Loan Parties: Black Box Corporation, a Delaware
corporation By:  

/s/ David J. Russo

  David J. Russo   Chief Financial Officer and Treasurer

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

ACS Communications, Inc., a Texas corporation

ACS Dataline, LP, a Texas limited partnership

ACS Dataline of the Northwest, Inc., an Oregon corporation

ACS Investors, LLC, a Delaware limited liability company

BB Technologies, Inc., a Delaware corporation

BBOX Holdings Puebla LLC, a Delaware limited liability company

Black Box Corporation of Pennsylvania, a Delaware corporation

Black Box Network Services, Inc. - Government Solutions, a Tennessee corporation

Black Box Services Company, a Delaware corporation

Black Box Ventures Holding Company, a Delaware corporation

CBS Technologies Corp., a New York corporation

Delaney Telecom, Inc., a Pennsylvania corporation

Midwest Communications Technologies, Inc., and Ohio corporation

NextiraOne, LLC, a Delaware limited liability company

NextiraOne New York, LLC, a Delaware limited liability company

Norstan Communications, Inc., a Minnesota corporation

Nu-Vision Technologies, LLC, a New York LLC

Scottel Voice & Data, Inc., a California corporation

 

By:  

/s/ Ronald Basso

  Ronald Basso, in his capacity as one of more of the following: President, Vice
President, Treasurer and/or Secretary

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[AMENDMENT]



--------------------------------------------------------------------------------

AMENDMENT NO. 1

TO AGREEMENT AND PLAN OF MERGER

THIS AMENDMENT NO. 1 (this “Amendment”) to the Agreement and Plan of Merger is
made and entered into effective as of December 20, 2018, by and among AGC
Networks Pte Ltd., a company organized under the laws of Singapore (“Top
Parent”), BBX Main Inc., a Delaware corporation and a wholly owned Subsidiary of
Top Parent (“Parent”), BBX Inc., a Delaware corporation and a wholly owned
Subsidiary of Parent (“BBX Intermediate”), Host Merger Sub Inc., a Delaware
corporation and a wholly owned Subsidiary of BBX Intermediate (“Merger Sub”;
together with Top Parent, Parent and BBX Intermediate, the “Parent Entities” and
each, a “Parent Entity”), and Black Box Corporation, a Delaware corporation (the
“Company”).

WHEREAS, the Parent Entities and the Company entered into that certain Agreement
and Plan of Merger, dated as of November 11, 2018 (as amended from time to time,
the “Merger Agreement”), providing for, among other things, the commencement of
a tender offer by Merger Sub to purchase any and all of the outstanding shares
of Common Stock, par value $0.001 per share, of the Company (the “Shares”), at a
price of $1.08 per Share, and, as soon as practicable following the Acceptance
Time, the merger of Merger Sub with and into the Company in accordance with the
DGCL, with the Company surviving the Merger as a wholly-owned Subsidiary of BBX
Intermediate;

WHEREAS, pursuant to Section 9.1 of the Merger Agreement, prior to the
Acceptance Time, the Merger Agreement may be amended by the parties thereto by
action taken or authorized by or on behalf of their respective boards of
directors, at any time prior to the Closing Date; and

WHEREAS, upon the authorization and recommendation of the parties’ respective
boards of directors, the parties have determined that it is in the best interest
of the Offer and the Transactions to amend the Merger Agreement to increase the
Offer Price by $0.02, to a total Offer Price of $1.10.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Parent Entities and the Company hereby agree to amend the Merger Agreement as
follows:

 

1.

Definitions. Capitalized terms used herein but not defined herein shall have the
meaning set forth in the Merger Agreement, as amended hereby.

 

2.

Amendment to Definition of “Offer Price”. The defined term “Offer Price,” as set
forth in the Recitals of the Merger Agreement and referenced throughout the
Merger Agreement is hereby deleted in its entirety and replaced with the
following:

“at a price of $1.10 per Share, net to the holder thereof, in cash, without
interest thereon (such amount, or any higher amount per Share that may be paid
pursuant to the Offer in accordance with this Agreement, being hereinafter
referred to as the “Offer Price”), all upon the terms subject to the conditions
set forth herein.”

 

3.

Representations and Warranties of the Company. The Company has all necessary
corporate power and authority to execute and deliver this Amendment and to
perform its obligations hereunder. The execution, delivery and performance by
the Company of this Amendment,



--------------------------------------------------------------------------------

  and the consummation by it of the Transactions, have been duly and validly
authorized by the Company Board, and no other corporate action on the part of
the Company is necessary to authorize the execution, delivery and performance by
the Company of this Amendment and the consummation by it of the Transactions,
except that the Merger requires such approvals as are set forth in the DGCL for
mergers to be consummated pursuant to Section 251(h). This Amendment has been
duly executed and delivered by the Company and, assuming due and valid
authorization, execution and delivery of this Amendment by the Parent Entities,
is a valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except for the General Enforceability Exceptions.

 

4.

Representations and Warranties of the Parent Entities. Each of the Parent
Entities has all necessary corporate power and authority to execute and deliver
this Amendment and to perform its obligations hereunder. The execution, delivery
and performance by the Parent Entities of this Amendment have been duly and
validly authorized by the respective boards of directors of each of the Parent
Entities and by BBX Intermediate as the sole stockholder of Merger Sub, and no
other corporate action on the part of any Parent Entity is necessary to
authorize the execution, delivery and performance by the Parent Entities of this
Amendment. This Amendment has been duly executed and delivered by each of the
Parent Entities and, assuming due and valid authorization, execution and
delivery of this Amendment by the Company, is a valid and binding obligation of
each of the Parent Entities enforceable against each of them in accordance with
its terms, subject to the General Enforceability Exceptions. The execution,
delivery and performance of this Amendment does not and will not result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both would become a default) or result in the loss of a benefit
to any party under, or give rise to any right of termination, cancellation,
amendment or acceleration of, the Equity Commitment Letter or the Limited
Guarantee.

 

5.

Miscellaneous. The provisions set forth in Article IX (Miscellaneous) of the
Merger Agreement are hereby incorporated mutatis mutandis with all references to
the “Agreement” therein being deemed references to this Amendment.

[Signatures on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

AGC NETWORKS PTE LTD.

 

Name:   Deepak Bansal Title:   Authorized Representative

 

Name:   Sanjeev Verma Title:   Authorized Representative BBX MAIN INC.

 

Name:   Michael Carney Title:   Secretary and Treasurer BBX INC.

 

Name:   Michael Carney Title:   Secretary and Treasurer HOST MERGER SUB INC.

 

Name:   Michael Carney Title:   Secretary and Treasurer BLACK BOX CORPORATION

 

Name:   Joel Trammell Title:   CEO & President